             Case 1:11-cr-00302-CCB Document 495 Filed 06/29/20 Page 1 of 1


                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                            *
                                                    *
v.                                                  *             Civil No. CCB-11-302
                                                    *
DAREN KAREEM GADSDEN                                *
                                                    *
*    *   *   *   *   *   *    *   *   *   *   *   * * *   *   *     *   *   *   *   *   *   *   *   * *

                                      MEMORANDUM AND ORDER

         Now pending is Daren Kareem Gadsden’s pro se motion for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A) (ECF 493). Gadsden argues he is eligible for compassionate release

due to his underlying health conditions (asthma and hypertension), which he asserts place him at

high risk of serious illness related to COVID-19. But Gadsden does not provide medical records or

other documentation supporting his claim of underlying conditions, nor does he provide any

evidence of administrative exhaustion. The court is thus without sufficient evidence to consider

Gadsden’s motion.

         Accordingly, Gadsden’s request for a reduced sentence pursuant to 18 U.S.C. §

3582(c)(1)(A) is DENIED WITHOUT PREJUDICE.

         So Ordered this 26th day of June, 2020.


                                                  ____________/S/________________
                                                  Catherine C. Blake
                                                  United States District Judge




                                                     1
